DETAILED ACTION

	
Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method for configuring a sensor tag, comprising:
printing one or more antennas configured to operate in a high frequency (HF) band on a flexible substrate layer using a conductive ink;
depositing one or more sensors on the flexible substrate layer, wherein at least one of the one or more sensors is deposited to make electric contact with at least one of the one or more antennas; and
applying a coating layer over the one or more sensors;
wherein the flexible substrate layer comprises a layer over a thermoplastic polyurethane (TPU) layer;
regarding claim 20, a sensor tag comprising: 
a flexible substrate layer;
one or more antennas configured to operate in a high frequency (HF) band printed on the flexible substrate layer using a conductive ink;
one or more sensors deposited on the flexible substrate layer, wherein at least one of the one or more sensors is deposited to make electric contact with at least one of the one or more antennas; and
a coating layer applied over the one or more sensors;
wherein the flexible substrate layer comprises a layer over a thermoplastic polyurethane (TPU) layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 20, 2021
JAF

/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876